DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on January 11, 2021 has been entered. The claims pending in this application are claims 13, 14, 17-21, and 23-29 wherein claim 29 has been withdrawn due to the restriction requirement mailed on May 1, 2020. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on January 11, 2021. Claims 13, 14, 17-21, and 23-28 will be examined. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application 102010003781.8 filed in Germany on April 8, 2010. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Response to Arguments
	In page 10, second paragraph of applicant’s remarks, applicant argues that “a certified copy of the foreign priority application was submitted in the parent application. A copy of that certified document does not need to be resubmitted in the present application. See, 37 C.F.R. § 1.55(h). Applicant respectfully requests the Examiner to acknowledge receipt of the foreign priority documents by checking the appropriate box(es) on the Office Action Summary page”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of this objection since the parent case, which is case 13/639,774, does not contain a certified copy of the foreign priority application mentioned by applicant. 

Specification
The disclosure is objected to because of the following informalities: (1) the abstract has more than 150 words; and (2) since case 13/639,774 has been abandoned, applicant is required to update this information in paragraph [0001] of the specification. Note that since the abstract filed on January 11, 2021 has not been entered since applicant has not submitted a marked copy to show changes relative to prior version of the abstract. 
Appropriate correction is required.

Claim Objections
Claim 13 or 28 is objected to because of the following informalities: (1) “FRET” is an abbreviation. It can be used only when the whole phrase representing the abbreviation appears once; and (2) “during the synthesizing” in step b) should be “during said synthesizing a DNA target nucleic acid”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, 17-21, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 13 or 28 is rejected as vague and indefinite in view of step a) because it is unclear that the oligonucleotide 2 is protected against a 5’-> 3’-exonuclease activity by phosphorylation of which part or end of the oligonucleotide 2. The specification shows that 3’ OH group of the oligonucleotide 2 is phosphorylated (eg., see paragraphs [0052] and [0082] of US 2018/0356345 A1, which is US publication of this instant case). Please clarify. 
Claim 14 is rejected as vague and indefinite. Since claim 13 does not require to immobilize an amplified product produced from step a) to solid phase or require that the probe is immobilized on a solid phase before step (a), it is unclear why step b) can be performed on a solid phase inside of the reaction cavity in which steps a) and b) are performed. Please clarify, 
Claim 20 is rejected as vague and indefinite. Since claim 13 indicates that label 1 and label 2 are a FRET pair having a FRET effect and said hybridizing the target nucleic acid with 
the probe is determined based on a decrease in fluorescence from quenching of the FRET pair which should be measured by a fluorometer. Thus, it is unclear why the solid phase needs to comprise a detection molecule that visualizes or measures said hybridizing the target nucleic acid with the probe. Please clarify. 
Claim 27 or 28 is rejected as vague and indefinite because it is unclear that, after step a), the primer and the probe are located on where so that the labels 1 and 2 are located 1 to 50 base pairs apart from each other. Please clarify. 
Response to Arguments
In page 11, fourth paragraph bridging to page 12, second paragraph of applicant’s remarks, applicant argues that “the specification states that oligonucleotide 1, carrying label 1, functions as a primer. Specification, [0062], A second unlabeled primer can be used to increase yield of the reaction. Id., [0063], Oligonucleotide 2 (i.e., the probe with label 2), does not participate in the synthesis reaction. Id., [0064], The synthesized strands are denatured and cooled, allowing oligonucleotide 2 to hybridize to a complementary strand which necessarily includes label 1. Id. Claims 27 and 28 recite a range of 1-50 base pairs on the distance between oligonucleotide 1 and where oligonucleotide 2 hybridizes. This proximity can lead to a FRET effect between label 1 on oligonucleotide 1 and label 2 on oligonucleotide 2, which decreases fluorescence in a quantitative manner. Id., [0066]. Claims 13 and 28 are amended to recite that the labels are capable of FRET as discussed”. 
	The above arguments have been fully considered and have not been found persuasive toward the withdrawal of this rejection since it is unclear that, after step a), the primer and the probe are located on where so that the labels 1 and 2 are located 1 to 50 base pairs apart from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13, 18, 19, 23, 24, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bannwarth et al., (US Patent No. 5,573,906, published on November 12, 1996) in view of Hillebrand et al., (WO 2009/000764, published on December 31, 2008) and Yang et al., (US 2002/0177127 A1, published on November 28, 2002) or Liu et al., (US Patent No.  5,914,230, June 22, 1999). 
Note that since PCT application of WO 2009/000764 is PCT/EP2008/057857, US Patent No. 10, 287,636 is used as a translation of WO 2009/000764. 
Regarding claims 13 and 28, since it is known that the simplest equation of oligos melting temperature (Td) = 2°C(A+T) + 4°C(G+C) (see attached Oligos Melting Temperature from Sigma-Aldrich from IDS filed on March 1, 2019), Bannwarth et al., teach a) synthesizing a DNA target nucleic acid comprising a specific nucleic acid sequence, in a matrix-dependent de novo manner with a primer (ie., the de novo synthesis of a target DNA is controlled by the first oligonucleotide primer and the second oligonucleotide primer), wherein the primer (ie., a primer such as SEQ ID Nos: (15+16)) comprises an oligonucleotide 1 (ie., an oligonucleotide of the first oligonucleotide primer such as SEQ ID Nos: (15+16)) labeled with a label 1 and the oligonucleotide 1 is completely or partly complementary to the DNA target nucleic acid as recited in claims  13 and 28 (see columns 2-4, Examples 4 and 5 in columns 11-12, claims 1-21, and Figure 1). 
Regarding claims 23 and 24, since SEQ ID No: 15 is 100% identical to nucleotides 765 to 799 of gag protein gene of HIV-1 isolate GAG_Chronic_39 USA (see nucleotide sequence comparison between SEQ ID No: 15 from Bannwarth et al., and gag protein gene of HIV-1 isolate GAG_Chronic_39 USA from IDS filed on March 1, 2019), Bannwarth et al., teach that the oligonucleotide 1 (eg., an oligonucleotide of the first oligonucleotide primer such as SEQ ID Nos: (15+16)) is at least 50% complementary to the target nucleic acid (ie., a part of the gag region of HIV-1) as recited in claim 23 and the oligonucleotide 1 (eg., an oligonucleotide of the first oligonucleotide primer such as SEQ ID Nos: (15+16)) is at least 70% complementary to the target nucleic acid as recited in claim 24. 
Bannwarth et al., do not disclose in a reaction cavity, synthesizing a DNA target nucleic acid comprising a specific nucleic acid sequence, in a matrix-dependent de novo manner with a primer and in the presence of a probe comprising oligonucleotide 2 but the probe does not participate in synthesizing the DNA target nucleic acid and the oligonucleotide 2 is protected against a 5’ -> 3’-exonuclease activity by phosphorylation, and detecting, in the reaction cavity, 
said hybridizing the target nucleic acid with the probe and measuring a decrease in fluorescence from quenching of the FRET pair in real time during the synthesizing as recited in claims 13 and 28 and the oligonucleotide 2 is not destroyed by a Taq polymerase during step a), but instead 
remains in a hybridized state even after step a) as recited in claim 19. However, Bannwarth et al., teach that the probe (ie., the oligonucleotide probe such as SEQ ID No: 17) hybridizes completely to the DNA target nucleic acid and comprises oligonucleotide 2 labeled with a label 2, which has a lower melting temperature than oligonucleotide 1 (eg., SEQ ID No: 17, Tm=44 °C) has a lower melting temperature than an oligonucleotide of the first oligonucleotide primer such as Lu6-TACTGGGATATATCCCAGTA from SEQ ID Nos: (15+16), Tm=56 °C), wherein label 1 and label 2 are a FRET pair (ie., Lu on the first oligonucleotide primer and Ru on the oligonucleotide probe) having a FRET effect, and wherein the probe hybridizes at a distance where label 1 and label 2 are capable of the FRET effect, thereby detecting the specific nucleic acid sequence, measuring a decrease in fluorescence from quenching of the FRET pair in real time as recited in claims 13 and 28, step b) is performed only after step a) is finished as recited in claim 19, the melting temperature of the oligonucleotide 2 (Tm=44 °C) is 5°C to 15°C lower than that of the oligonucleotide 1 (Tm=56 °C) as recited in claims 26 and 28, and after step a), and the labels 1 and 2 are located 1 to 50 base pairs apart from each other as recited in claims 27 and 28 (see columns 2-4, Examples 4 and 5 in columns 11-12, claims 1-21, and Figure 1). 
Hillebrand et al., teach synthesizing a DNA target nucleic acid comprising a specific nucleic acid sequence, in a matrix-dependent de novo manner with a primer and in the presence of a probe comprising oligonucleotide 2 but the probe does not participate in synthesizing the DNA target nucleic acid and the oligonucleotide 2 is protected against a 5’ -> 3’-exonuclease activity by phosphorylation so that the probe is prevented from being elongated by Taq polymerase (see abstract, paragraph [0039], Examples 1 an 2 in pages 11 to 15, and claims 1-21).
Yang et al., or Liu et al., teach to perform an amplification step, a hybridization step and a detection step in a single tube (for Yang et al., see paragraph [0086] or for Liu et al., see columns 34 and 35, Example 1D and columns 37-39, Example 2A). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 13, 18, and 28 by in a reaction cavity, synthesizing a DNA target nucleic acid comprising a specific nucleic acid sequence, in a matrix-dependent de novo manner with a primer and in the presence of a probe comprising oligonucleotide 2 but the probe does not participate in synthesizing the DNA target nucleic acid and the oligonucleotide 2 is protected against a 5’ -> 3’-exonuclease activity by phosphorylation, and detecting, in the reaction cavity, said hybridizing the target nucleic acid with the probe and measuring a decrease in fluorescence from quenching of the FRET pair in real time during the synthesizing such that the oligonucleotide 2 is not destroyed by a Taq polymerase during step a), but instead remains in a hybridized state even after step a) in view of the prior arts of Bannwarth et al., Hillebrand et al., and Yang et al., or Liu et al..  One having ordinary skill in the art would have been motivated to do so because Hillebrand et al., have successfully synthesized a DNA target nucleic acid comprising a specific nucleic acid sequence, in a matrix-dependent de novo manner with a primer and in the presence of a probe comprising oligonucleotide 2 but the probe does not participate in synthesizing the DNA target nucleic acid and the oligonucleotide 2 is protected against a 5’ -> 3’-exonuclease activity by phosphorylation so that the probe is prevented from being elongated by Taq polymerase (see abstract, paragraph [0039], Examples 1 an 2 in pages 11 to 15, and claims 1-21) and have suggested advantages of their method such as “[A] major advantage of REAL-time PCR technologies, however, is precisely that the processes of amplification and specific hybridization take place in one reaction vessel, and so the processes of amplification and hybridization are not disconnected” (see paragraph [0026]), “the inventive method for the first time combines the amplification reaction and specific probe hybridization in one and the same reaction vessel and is nevertheless able to dispense completely with the extremely expensive instrumental systems of REAL-time PCR. The inventive method for detection of specific nucleic acid sequences is based on a probe hybridization integrated into the PCR, followed by simple detection of the specific hybridization event” (see paragraphs [0029] and [0030]), and “[I]n summary, an extremely simple detection method is now available by virtue of the inventive method. The inventive integration of a hybridization probe into the PCR adds the certainty that the amplified fragment actually contains the target sequence. Thereby the false-positive results caused by mispriming are excluded. The use of the chemically modified probe (preferably phosphorylation of the last nucleotide of the probe) prevents elongation of the probe by 5’→3’polymerase activity, thus preventing the probe from functioning as a primer and generating unspecific PCR artifacts (primer dimers) that would be detected as false-positive signals” (see paragraph [0038]) while Yang et al., or Liu et al., have successfully shown to perform an amplification step, a hybridization step and a detection step in a single tube (for Yang et al., see paragraph [0086] or for Liu et al., see columns 34 and 35, Example 1D and columns 37-39, Example 2A). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 13, 18, and 28 by integrate a hybridization probe into a PCR reaction based on phosphorylating 3’ end of the oligonucleotide probe taught by Bannwarth et al., before step a) so that the probe would be present during step a) of claim 13 or 28 but does not participate in said synthesizing the DNA target nucleic acid in step a) of claim 13 or 28, the oligonucleotide 2 of the probe is protected against a 5’→3’ polymerase activity by phosphorylation, and the oligonucleotide 2 of the probe is not destroyed by a Taq polymerase during step a), but instead 
remains in a hybridized state even after step a), and perform steps a) and b) of claim 13 or 28 in a reaction cavity in view of the prior arts of Bannwarth et al., Hillebrand et al., and Yang et al., or Liu et al., in order to dispense completely with the extremely expensive instrumental systems of REAL-time PCR, prevent the probe from functioning as a primer and generating unspecific PCR artifacts (primer dimers) that would be detected as false-positive signals, and save the time and cost for one having ordinary skill in the art. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bannwarth et al., in view of Hillebrand et al., and Yang et al., as applied to claims 13, 18, 19, 23, 24, and 26-28 above. 
The teachings of Bannwarth et al., Hillebrand et al., Yang et al., have been summarized previously, supra. 
Since Yang et al., teach that “[T]he capturing step preferably uses a capture oligonucleotide where, under hybridizing conditions, one portion of the capture oligonucleotide specifically hybridizes to a sequence in the target nucleic acid and a tail portion serves as one component of a binding pair, such as a ligand (e.g., a biotin-avidin binding pair) that allows the target region to be separated from other components of the sample. Preferably, the tail portion of the capture oligonucleotide is a sequence that hybridizes to a complementary sequence immobilized to a solid support particle. Preferably, first, the capture oligonucleotide and the target nucleic acid are in solution to take advantage of solution phase hybridization kinetics. Hybridization produces a capture oligonucleotide:target nucleic acid complex which can bind an immobilized probe through hybridization of the tail portion of the capture oligonucleotide with a complementary immobilized sequence. Thus, a complex comprising a target nucleic acid, capture oligonucleotide and immobilized probe is formed under hybridization conditions. Preferably, the immobilized probe is a repetitious sequence, and more preferably a homopolymeric sequence (e.g., poly-A, poly-T, poly-C or poly-G), which is complementary to the tail sequence and attached to a solid support. For example, if the tail portion of the capture oligonucleotide contains a poly-A sequence, then the immobilized probe would contain a poly-T sequence, although any combination of complementary sequences may be used. The capture oligonucleotide may also contain "spacer" residues, which are one or more bases located between the base sequence that hybridizes to the target and the base sequence of the tail that hybridizes to the immobilized probe. Any solid support may be used for binding the target nucleic acid:capture oligonucleotide complex. Useful supports may be either matrices or particles free in solution (e.g., nitrocellulose, nylon, glass, polyacrylate, mixed polymers, polystyrene, silane polypropylene and, preferably, magnetically attractable particles). Methods of attaching an immobilized probe to the solid support are well known. The support is preferably a particle which can be retrieved from solution using standard methods (e.g., centrifugation, magnetic attraction of magnetic particles, and the like). Preferred supports are paramagnetic monodisperse particles (i.e., uniform in size ±about 5%)” (see paragraph [0078]), Yang et al., disclose that step b) is performed on a solid phase (ie., one of magnetic microparticles containing an immobilized ligand or nucleic acid sequence which is complementary to the target-specific oligonucleotides) inside of the reaction cavity (ie., the inside of the single tube) in which steps a) and b) are performed as recited in claim 14.
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 14 by separating a complex formed by the amplified produced from step a) and the probe from other components in the sample before step b) using a complementary sequence of the probe immobilized to a solid support particle such that step c) is performed on a solid phase (ie., one of magnetic microparticles containing an immobilized ligand or complementary sequence of the probe) inside of the reaction cavity (ie., the inside of the single tube) in which steps a) and b) are performed in view of the prior arts of Bannwarth et al., Hillebrand et al., and Yang et al..  One having ordinary skill in the art would have been motivated to do so because Yang et al., have successfully separated a complex formed by the amplified produced from step a) and the probe from other components in the sample before step b) using a complementary sequence of the probe immobilized to a solid support particle (see paragraph [0078]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform step c) on a solid phase (ie., one of magnetic microparticles containing an immobilized ligand or complementary sequence of the probe) inside of the reaction cavity (ie., the inside of the single tube) in which steps a) and b) are performed in view of the prior arts of Bannwarth et al., Hillebrand et al., and Yang et al., in order to separate a complex formed by the amplified produced from step a) and the probe from other components in the sample before step b). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bannwarth et al., in view of Hillebrand et al., and Yang et al., or Liu et al., as applied to claims 13, 18, 19, 23, 24, and 26-28 above, and further in view of Larsen (US 2011/0257018 A1, priority date: March 24, 2005). 
The teachings of Bannwarth et al., Hillebrand et al., Yang et al., and Liu et al., have been summarized previously, supra. 
Yang et al., and Liu et al., do not disclose heating a reaction batch comprising the target nucleic acid, the primer, and the probe to a temperature of greater than 90°C, and thereafter cooling the reaction batch to a hybridization temperature of oligonucleotide 2. However, Bannwarth et al., teach that strand separation by temperature denaturation in a PCR process takes place at about 90°C to 100°C (see column 4) and Hillebrand et al., teach heating a reaction batch comprising the target nucleic acid, the primer, and the probe to a temperature of greater than 90°C, and thereafter cooling the reaction batch to a hybridization temperature (see Examples 1 and 2). 
Larsen teaches that typically the hybridization temperature should be close to the melting temperature of the oligonucleotide (see paragraph [0042]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 17 by heating a reaction batch comprising the target nucleic acid, the primer, and the probe to a temperature of greater than 90°C, and thereafter cooling the reaction batch to a hybridization temperature of oligonucleotide 2 (ie., 44°C, see above rejection) in view of the prior arts of Bannwarth et al., Hillebrand et al., and Yang et al., or Liu et al., and Larsen.  One having ordinary skill in the art would have been motivated to do so because Bannwarth et al., teach that strand separation by temperature denaturation in a PCR process takes place at about 90°C to 100°C (see column 4), Hillebrand et al., have successfully heated a reaction batch comprising the target nucleic acid, the primer, and the probe to a temperature of greater than 90°C, and thereafter cooled the reaction batch to a hybridization temperature during a PCR process (see Examples 1 and 2), and Larsen teaches that typically the hybridization temperature should be close to the melting temperature of the oligonucleotide (see paragraph [0042]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 17 by heating a reaction batch comprising the target nucleic acid, the primer, and the probe to a temperature of greater than 90°C, and thereafter cooling the reaction batch to a hybridization temperature of oligonucleotide 2 which is the melting temperature of oligonucleotide 2 in view of the prior arts of Bannwarth et al., Hillebrand et al., and Yang et al., or Liu et al., and Larsen.  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bannwarth et al., in view of Hillebrand et al., and Yang et al., or Liu et al., as applied to claims 13, 18, 19, 23, 24, and 26-28 above, and further in view of Stanton et al., (US 2003/0087239 A1, published on May 8, 2003). 
The teachings of Bannwarth et al., Hillebrand et al., Yang et al., and Liu et al., have been summarized previously, supra. 
Bannwarth et al., Hillebrand et al., Yang et al., and Liu et al., do not disclose that the FRET pair is FITC/TAMRA as recited in claim 21. However, Bannwarth et al., teach that that “[T]he detection of the energy transfer between the donor and the acceptor by fluoresence measurements is performed by methods known in the art. The methodology of the time-resolved fluorescence technique is described, for example, in the German Offenlegungsschrift No. 2628158 and in the European Patent Application, Publ. No. 178 450. Interactive molecule complexes may be used in any combination in the present invention, provided that they are chemically bonded or complexed to the primer or the probe without affecting the optical properties of these molecules and that they are clearly detectable in the presence of DNA. Suitable interactive molecules for use in the present invention are glucose oxidase/peroxidase; fluorescein/rhodamin, salicylate/terbium and acridinium/rhodamine complexes. The donor/acceptor combination lumazine chromophore/bathophenan-throline-ruthenium-II-complex is preferred” (see column 6). 
Stanton et al., teach that FITC/TAMRA is a suitable donor/acceptor pair (see paragraph [0130]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 21 wherein the FRET pair is FITC/TAMRA in view of the prior arts of Bannwarth et al., Hillebrand et al., Yang et al., or Liu et al., and Stanton et al..  One having ordinary skill in the art would have been motivated to do so because Bannwarth et al., has shown that fluorescein/rhodamin is a suitable donor/acceptor pair (see column 6) while Stanton et al., has shown that FITC/TAMRA is a suitable donor/acceptor pair (see paragraph [0130]), and the simple substitution of one kind of rhodamin dye (ie., the rhodamin taught by Bannwarth et al.,) from another kind of rhodamin dye (ie., TAMRA taught by Stanton et al.,) during the process of performing the method recited in claim 15, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since both the rhodamin dye taught by Bannwarth et al., and TAMRA taught by Stanton et al., are rhodamin dye and can be used for the same purpose (ie., used as an acceptor).
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
In page 9, first and second paragraphs of applicant’s remarks, applicant argues that
In Bannwarth, a first, labeled, oligonucleotide primer is used with a second primer to amplify the nucleic acid to be detected. Bannwarth. col. 2, Ins. 21-37. After the last amplification cycle, the extension products are separated from their complementary sequences to produce single-stranded molecules, then the single-stranded molecules are treated with an oligonucleotide probe, which hybridizes to the single-stranded molecules that have incorporated the first, labeled, oligonucleotide primer. Id., col. 2, Ins. 38-59. The label on the first primer and the probe act as an energy acceptor-donor pair, used to detect the nucleic acid. Id., col. 2, In. 60 to col. 3, In. 8. In other words, the probe is not present during synthesis and Bannwarth provides no disclosure to suggest doing so. There is not a reasonable expectation of success that a person having ordinary skill in the subject art would review the myriad of known quantitative PCR-type assays and have the foresight to select certain parts of the art identified by the Examiner while ignoring express or implied teachings therein that contradict with the teachings of another reference, without undue experimentation. For example, the reaction chemistry of Liu may not translate to that employed by Bannwarth. Hillebrand similarly has a different assay in mind as compared to a single combined reaction. In both Bannwarth and Yang, the probe is not present during DNA synthesis, but is added later, after the amplification step has been completed. See, e.g., Bannwarth, col. 2, Ins. 38-59; Yang,¶ [0091], To the extent that Yang and Hillebrand are to be combined, a skilled artisan would not know which parts of each disclosure to pick or choose to combine without experimentation, nor would the skilled artisan have a reasonable expectation of success for these elements. For at least these reasons, without the hindsight benefit of the present application, there is no reasonable expectation to combine the specific elements of the applied art to arrive at the presently claimed subject matter. Stanton describes FRET pairs and, consequently, does not remedy the deficiencies of Hillebrand, Yang, Liu, and Bannwarth, as described above”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the rejection. 
First, although applicant argues that “[I]n both Bannwarth and Yang, the probe is not present during DNA synthesis, but is added later, after the amplification step has been completed”, the rejection is based on a combination of Bannwarth et al., Hillebrand et al., and Yang et al., or Liu et al., and is not dependent on a combination of Bannwarth et al., and Yang et al.. 
Second, since Hillebrand et al., have successfully synthesized a DNA target nucleic acid comprising a specific nucleic acid sequence, in a matrix-dependent de novo manner with a primer and in the presence of a probe comprising oligonucleotide 2 but the probe does not participate in synthesizing the DNA target nucleic acid and the oligonucleotide 2 is protected against a 5’ -> 3’-exonuclease activity by phosphorylation so that the probe is prevented from being elongated by Taq polymerase (see abstract, paragraph [0039], Examples 1 an 2 in pages 11 to 15, and claims 1-21) and have suggested advantages of their method such as “[A] major advantage of REAL-time PCR technologies, however, is precisely that the processes of amplification and specific hybridization take place in one reaction vessel, and so the processes of amplification and hybridization are not disconnected” (see paragraph [0026]), “the inventive method for the first time combines the amplification reaction and specific probe hybridization in one and the same reaction vessel and is nevertheless able to dispense completely with the extremely expensive instrumental systems of REAL-time PCR. The inventive method for detection of specific nucleic acid sequences is based on a probe hybridization integrated into the PCR, followed by simple detection of the specific hybridization event” (see paragraphs [0029] and [0030]), and “[I]n summary, an extremely simple detection method is now available by virtue of the inventive method. The inventive integration of a hybridization probe into the PCR adds the certainty that the amplified fragment actually contains the target sequence. Thereby the false-positive results caused by mispriming are excluded. The use of the chemically modified probe (preferably phosphorylation of the last nucleotide of the probe) prevents elongation of the probe by 5’→3’polymerase activity, thus preventing the probe from functioning as a primer and generating unspecific PCR artifacts (primer dimers) that would be detected as false-positive signals” (see paragraph [0038]) while Yang et al., or Liu et al., have successfully shown to perform an amplification step, a hybridization step and a detection step in a single tube (for Yang et al., see paragraph [0086] or for Liu et al., see columns 34 and 35, Example 1D and columns 37-39, Example 2A), one having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 13, 18, and 28 by integrate a hybridization probe into a PCR reaction based on phosphorylating 3’ end of the oligonucleotide probe taught by Bannwarth et al., before step a) so that the probe would be present during step a) of claim 13 or 28 but does not participate in said synthesizing the DNA target nucleic acid in step a) of claim 13 or 28, the oligonucleotide 2 of the probe is protected against a 5’→3’ polymerase activity by phosphorylation, and the oligonucleotide 2 of the probe is not destroyed by a Taq polymerase during step a), but instead remains in a hybridized state even after step a), and perform steps a) and b) of claim 13 or 28 in a reaction cavity in view of the prior arts of Bannwarth et al., Hillebrand et al., and Yang et al., or Liu et al., in order to dispense completely with the extremely expensive instrumental systems of REAL-time PCR, prevent the probe from functioning as a primer and generating unspecific PCR artifacts (primer dimers) that would be detected as false-positive signals, and save the time and cost for one having ordinary skill in the art. 
Third, in response to applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Fourth, the reference from Stanton et al., is used for rejecting claim 21 not claims 13 and 28. 

Conclusion 
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	 No claim is allowed.  
18.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 10, 2021